Brock, C.J.
The plaintiff, Rose-Anna Turner, executrix of the estate of Carl E. Jensen, appeals from an order of the Superior Court (Mohl, J.) granting the motion for summary judgment filed by the defendant, St. Paul Property and Liability Company (St. Paul), denying uninsured motorist coverage under a policy owned by the decedent, Carl E. Jensen. We affirm.
On May 14, 1993, the decedent was riding a lawnmower on private property when he was struck and killed by a motorcycle driven by Ralph Lingard. The plaintiff recovered the liability limits of $25,000 under Lingard’s policy and instituted a declaratory judgment action against St. Paul, seeking underinsured motorist benefits under the *28decedent’s Antique Automobile Insurance Policy issued by St. Paul on the decedent’s 1931 Ford Model A Roadster. The trial court, on cross motions for summary judgment, ruled that the St. Paul policy does not provide uninsured motorist coverage in the circumstances of the decedent’s fatal accident.
The St. Paul policy outlines the extent of uninsured motorist coverage in a section entitled “Part C — Uninsured Motorists Coverage.” Pursuant'to Part C, St. Paul agreed to
pay damages which an “insured” is legally entitled to recover from the owner or operator of an “uninsured motor vehicle” because of “bodily injury”:
1. Sustained by an “insured”; and
2. Caused by an accident.
Part C defines an “insured” as:
1. Any person “occupying” “your covered auto.”
2. Any person for damages that person is entitled to recover because of “bodily injury” to which this coverage applies sustained by a person described in 1. above.
“Occupying” is defined in the policy’s definitions section as “in, upon, getting in, on, out or off”; “your covered auto” is defined as “[a]ny ‘antique vehicle,’ ‘classic vehicle’ or ‘special interest vehicle’ shown in the Declarations.” The Declarations describes the decedent’s 1931 Ford Model A Roadster.
The uninsured motorist coverage of the policy thus requires the decedent to have been occupying the Model A Roadster at the time of his accident in order to recover benefits. Similarly, the liability section of the policy ties coverage to the Model A: under the definition of “insured” in “Part A — Liability Coverage” of the policy, coverage is provided “for the ownership, maintenance or use of ‘your covered auto.’”
The plaintiff in her brief argues that the decedent is entitled to uninsured motorist’coverage as a “named insured” under the policy and pursuant to the uninsured motorist statute, RSA 264:15, I (1993). At oral argument, the plaintiff conceded that the policy definition of “insured” is clear and supports the defendant’s position of no coverage. We therefore need only look to whether the statute requires coverage beyond what is described in the policy.
RSA 264:15, I, provides:
No policy shall be issued under the provisions of RSA 264:14, with respect to a vehicle registered or principally *29garaged in this state unless coverage is provided therein or supplemental thereto at least in amounts or limits prescribed for bodily injury or death for a liability policy under this chapter, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or drivers of uninsured motor vehicles, and hit-and-run vehicles because of bodily injury, sickness or disease, including death resulting therefrom. When an insured elects to purchase liability insurance in an amount greater than the minimum coverage required by RSA 259:61, his uninsured motorist coverage shall automatically be equal to the liability coverage elected. For the purposes of this paragraph umbrella or excess policies that provide excess limits to policies described in RSA 259:61, shall also provide uninsured motorist coverage equal to the limits of liability purchased, unless the named insured rejects such coverage.
This statute “requires that uninsured motorist coverage be provided with the same monetary limits as are provided under a policy for general liability coverage.” Raudonis v. Ins. Co. of North America, 137 N.H. 57, 61, 623 A.2d 746, 749 (1993). It is intended to allow policy holders to protect themselves against injury from an uninsured motorist to the extent they protect themselves against liability. U.S. Automobile Assoc. v. Wilkinson, 132 N.H. 439, 449, 569 A.2d 749, 754 (1989). The statute is silent as to who must be provided uninsured motorist coverage other than “persons insured.” As we have explained, “‘persons insured’ refers to persons specified in the insurance policy.” Beliveau v. Norfolk & Dedham Mut. Fire Ins. Co., 120 N.H. 73, 76, 411 A.2d 1101, 1103 (1980).
The plaintiff essentially asks us to find that the statute mandates coverage for the named insured whenever and however he is injured by an uninsured motorist. No evidence exists that the legislature intended the statute to sweep so broadly. Nothing in the statute requires uninsured motorist coverage for persons not occupying the vehicle described in the policy when injured. Where the legislature has desired to require coverage for specific classes of individuals, it has done so explicitly, Beliveau, 120 N.H. at 76, 411 A.2d at 1103; it has not seen fit to require that uninsured motorist coverage run to the person insured in any and all circumstances. Rather, the requirement that all automobile liability policies include uninsured motorist coverage assures that such coverage runs at a minimum to the vehicle insured. See id. (“uninsured motorist coverage is vehicle related”). We are unable to discern a legislative purpose to require more.
*30We have stated that “[t]he insurance company remains free to limit its liability through clear and unambiguous policy language.” Cacavas v. Maine Bonding & Casualty Co., 128 N.H. 204, 208, 512 A.2d 423, 425 (1986) (quotation omitted). That is precisely what St. Paul did in the antique auto policy it issued to the decedent: it plainly limited uninsured motorist protection to persons occupying the insured vehicle. And such a limitation comports with the reasonable expectations of the policyholder, see Allstate Ins. Co. v. Crouch, 140 N.H. 329, 333, 666 A.2d 964, 966 (1995), where “antique vehicle” is defined in the policy as one “maintained solely for use in exhibitions, club activities, parades or other functions of public interest; it is not used primarily for the transportation of persons or goods.” (Emphasis added.) The St. Paul" policy was simply not intended by either party to insure the decedent’s regular mode of transportation. We uphold the trial court’s ruling denying coverage.

Affirmed.

BRODERICK, J., did not sit; BATCHELDER, J., retired, sat by special assignment under RSA' 490:3; HORTON, J., dissented; the others who sat concurred.